NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5547-18

PATRICIA COSTANZO,

          Petitioner-Appellant,

v.

MERIDIAN REHAB,

     Respondent-Respondent.
__________________________

                    Argued June 2, 2021 – Decided June 17, 2021

                    Before Judges Haas and Mawla.

                    On appeal from the Department of Labor and
                    Workforce Development, Division of Workers'
                    Compensation, Case No. 2017-14400.

                    Danielle S. Chandonnet argued the cause for appellant
                    (Shebell & Shebell, LLC, attorneys; Raymond P.
                    Shebell, Sr. of counsel; Danielle S. Chandonnet, on the
                    brief).

                    Carla P. Aldarelli argued the cause for respondent
                    (Capehart & Scatchard, PA, attorneys; Carla P.
                    Aldarelli, of counsel; Maura Burk, on the brief).

PER CURIAM
        Petitioner Patricia Costanzo appeals from the July 9, 2019 order of the

Division of Workers' Compensation, which denied her motion for additional

medical and temporary benefits related to her left knee. We affirm.

        The procedural history and facts are fully set forth in the comprehensive

written decision rendered by Judge of Compensation Salvatore Martino

following a five-day trial. Therefore, we need only recite the most salient details

here.

        On April 1, 2016, petitioner was working as a recreational aide for

respondent Meridian Rehab. While performing her duties, she slipped, fell

forward to the ground, and landed on both knees. She felt pain in her left knee.

Petitioner filed a claims petition and respondent accepted her claim for treatment

for her left knee.

        An MRI was taken of petitioner's left knee on June 14, 2016. The MRI

report revealed no meniscus tear, no ligament tear, and no fracture. There was

preexisting    thinning   of   the   patellofemoral   cartilage   and   preexisting

osteoarthritis in the knee.

        Respondent paid for petitioner's left knee treatment, which consisted of

medications, physical therapy, cortisone injections, and a series of Viscoelastic

injections. Petitioner thereafter resumed her regular work for respondent.


                                                                             A-5547-18
                                         2
      Petitioner testified that she suffered a right knee meniscus tear in August

2017 while walking on a beach. 1 She underwent a right knee arthroscopic

meniscectomy that same month.

      In January 2018, petitioner underwent another MRI on her left knee.

Unlike the June 2016 MRI, the new MRI showed that petitioner now had a torn

medial meniscus tear with a displaced fragment in her left knee. She also had a

torn anterior cruciate ligament (ACL) tear in the same knee. Her preexisting

arthritis was still present in the knee.

      In February 2018, petitioner filed a motion seeking to require respondent

to pay for additional treatment for her left knee. Respondent denied liability and

the matter proceeded to trial before Judge Martino.

      Petitioner testified that she was experiencing pain in her left knee. She

denied injuring the knee on the beach in August 2017 and denied any other

incident involving her knee.        Judge Martino found that while petitioner

"answered the majority of the questions [posed to her] in a straightforward

manner[,] [t]here were a few occasions when . . . [p]etitioner seemed to be




1
  This injury was not compensable because it did not occur during the course of
petitioner's employment.
                                                                            A-5547-18
                                           3
evasive in responding to counsel's questions. And she seemed to minimize the

effect that her right knee condition had on her activities."

      Petitioner also presented the testimony of Cary Skolnick, M.D., who was

accepted by the court as an expert in the field of orthopedic surgery. Based upon

his examination of petitioner, Dr. Skolnick opined that the tears in petitioner's

left knee were related to the injury she sustained when she fell on the ground in

April 2016.

      In rendering this opinion, Dr. Skolnick conceded that neither the meniscus

tear nor the ACL tear were present in the June 2016 MRI. However, he insisted

that petitioner's medial meniscus was "elongated" when her knee struck the

ground and that it gradually tore over time. Dr. Skolnick also claimed that

petitioner's ACL was stretched in the incident to the point where there were just

a few fibers holding it together. Eventually, the remaining fibers broke and the

tear became apparent on the MRI. Dr. Skolnick also testified that even though

petitioner suffered from preexisting arthritis in the left knee before the April

2016 fall, the fact that her left knee struck the ground caused the arthritis to

worsen to the point where additional treatment was needed.

      Judge Martino found that Dr. Skolnick's opinions were not credible. The

judge explained that the expert's testimony was simply not logical and he "did


                                                                           A-5547-18
                                         4
not directly address the questions posed to him." Dr. Skolnick's demeanor on

the stand further weakened his credibility because he "became abrupt and . . .

somewhat argumentative with . . . [r]espondent's attorney" during cross -

examination. Judge Martino also noted that the facts Dr. Skolnick used as the

basis for his opinions were "tenuous."

      The judge was more impressed with the testimony provided by

respondent's expert, Shawn D. Sieler, M.D. Dr. Sieler testified that petitioner

suffered only a left knee contusion in the April 2016 fall, received appropriate

treatment for that injury, and fully recovered. Contrary to Dr. Skolnick's claims,

Dr. Sieler stated that a meniscus or ACL "cannot tear spontaneously" and the

tears found on the January 2018 MRI "can only be explained by some subsequent

traumatic incident."

      Dr. Sieler found no evidence of any "elongation" or "stretching" of the

structures within petitioner's left knee on the June 2016 MRI and testified that

the arthritis found in both MRIs preexisted the April 2016 accident. Thus, Dr.

Sieler concluded that petitioner "remain[ed] at maximal medical improvement

from the contusion injury of the left knee" and that the conditions she now

sought treatment for were not caused by the April 2016 incident.




                                                                            A-5547-18
                                         5
      Judge Martino found that Dr. Sieler's testimony was credible and

persuasive. The judge explained that Dr. Sieler's "testimony was in accord with

his written expert opinion. His testimony was logical and direct. He answered

questions clearly and directly." Moreover, unlike Dr. Skolnick, respondent's

expert's testimony was supported by the MRIs submitted in evidence.

      As a result, Judge Martino concluded:

                   The [c]ourt finds that the testimony elicited in
            this matter and the underlying facts of this case
            establishes and confirms that . . . [p]etitioner currently
            suffers from left knee pathology. However as the
            [c]ourt has previously indicated, [Dr. Sieler's] opinion
            is more credible and persuasive regarding the causal
            relation between the current status of . . . [p]etitioner's
            left knee and the original injury. The [c]ourt has given
            due weight to the credentials of [Dr.] Skolnick, but
            finds the opinions of Dr. Sieler to be more logical and
            convincing in this particular matter with regard to the
            progression of . . . [p]etitioner's left knee complaints
            and pathology.

                   While it is clear that more severe pathology
            currently exists as compared to the time period closer
            to the injury date, there does not appear to be a
            reasonable connection between the mechanism of the
            injury and the current state of her pathology. The
            [c]ourt rejects the opinion of [Dr.] Skolnick as his
            opinion regarding the causal relationship between . . .
            [p]etitioner's current physical condition and the
            accident is not supported by a reliable factual basis and
            is speculative. Petitioner's expert simply could not
            meet the burden required to establish the causal


                                                                          A-5547-18
                                        6
            connection between the original injury and the current
            condition of . . . [p]etitioner's knee.

                  Based upon the foregoing findings of fact and
            law, the [c]ourt finds that . . . [p]etitioner has failed to
            establish[ ] by objective, reasonable evidence that a
            need [exists] for additional treatment regarding a "work
            related" injury to [her] left knee.

This appeal followed.

      On appeal, petitioner contends that "sufficient objective medical evidence

was presented at trial to meet petitioner's burden to establish the need for

treatment as necessary and related to the work injury." She also asserts that

Judge Martino erred in assessing Dr. Skolnick's credibility. We disagree with

both of these contentions.

      The New Jersey Workers' Compensation Act is "humane social legislation

designed to place the cost of work-connected injury upon the employer who may

readily provide for it as an operating expense." Tocci v. Tessler & Weiss, Inc.,

28 N.J. 582, 586 (1959). The Act must be liberally construed "in order that its

beneficent purposes may be accomplished."              Torres v. Trenton Times

Newspaper, 64 N.J. 458, 461 (1974).             However, this canon of liberal

construction of the Act "does not extend to 'the evaluation of credibility or of

weight or sufficiency of evidence.'" Lindquist v. City of Jersey City Fire Dep't.,



                                                                            A-5547-18
                                         7
175 N.J. 244, 258 (2003) (quoting Oszmanski v. Bergen Point Brass Foundry,

Inc., 95 N.J. Super. 92, 95 (App. Div. 1967)).

       Pursuant to N.J.S.A. 34:15-1, a compensable workers' compensation

injury must be caused by an accident "arising out of and in the course of" the

worker's employment. An employer is required to "furnish to the injured worker

such medical, surgical and other treatment, and hospital service as shall be

necessary to cure and relieve the worker of the effects of the injury and to restore

the functions of the injured member or organ where such restoration is possible

. . . ." N.J.S.A. 34:15-15. However, there must be evidence that the issues

complained of are indeed the "effects" of the injury that occurred, and "a

successful petitioner in workers' compensation generally must prove both legal

and medical causation when those issues are contested." Lindquist, 175 N.J. at

259.    "Medical causation means the injury is a physical or emotional

consequence of work exposure" and "that the disability was actually caused by

the work-related event." Ibid.

       "It is the petitioner's burden to establish a causal link between the

employment and the disease." Kiczula v. Am. Nat'l Can Co., 310 N.J. Super.

293, 303 (App. Div. 1998). "The link must be proven by a preponderance of the

evidence," ibid., and the focus is on "the proof of a causal connection between


                                                                              A-5547-18
                                         8
working conditions and the harm." Giambattista v. Thomas A. Edison, Inc., 32

N.J. Super. 103, 112 (App. Div. 1954). "The standard is one of reasonable

probability; i.e., whether or not the evidence is of sufficient quality to generate

a belief that the tendered hypothesis is in all likelihood the truth." Lister v. J.B.

Eurell Co., 234 N.J. Super. 64, 72 (App. Div. 1989).

      In reviewing decisions of judges in the Division of Workers'

Compensation, "[t]he factual findings of the compensation court are entitled to

substantial deference." Ramos v. M & F Fashions, 154 N.J. 583, 594 (1998).

We limit our inquiry

             to whether the findings made by the Judge of Workers'
             Compensation could reasonably have been reached on
             sufficient credible evidence present in the record,
             considering the proofs as a whole, with due regard to
             the opportunity of [the] one who heard the witnesses to
             judge of their credibility and with due regard to his
             expertise.

             [Ibid. (quoting Bradley v. Henry Townsend Moving &
             Storage Co., 78 N.J. 532, 534 (1979)).]

      We may not substitute our own factfinding for that of the judge of

compensation. Lombardo v. Revlon, Inc., 328 N.J. Super. 484, 488 (App. Div.

2000). We must defer to the factual findings and legal determinations made by

the judge of compensation "unless they are 'manifestly unsupported by or

inconsistent with competent relevant and reasonably credible evidence as to

                                                                              A-5547-18
                                         9
offend the interests of justice.'" Lindquist, 175 N.J. at 262 (quoting Perez v.

Monmouth Cable Vision, 278 N.J. Super. 275, 282 (App. Div. 1994)). While

the judge of compensation has "expertise with respect to weighing the testimony

of competing medical experts and appraising the validity of [the petitioner's]

compensation claim," Ramos, 154 N.J. at 598, the judge must "carefully

explain[] why he considered certain medical conclusions more persuasive than

others." Smith v. John L. Montgomery Nursing Home, 327 N.J. Super. 575, 579

(App. Div. 2000).

      Against this backdrop, and mindful of our standard of review, we affirm

substantially for the reasons expressed by Judge Martino in his thorough written

decision. We add only the following brief comments.

      Contrary to petitioner's contentions on appeal, there was ample evidence

in the record to support the judge's conclusion that the current condition of

petitioner's left knee was not related to the injury she suffered when she fell at

work in April 2016. At that time, petitioner suffered only a contusion. The MRI

taken in June 2016 revealed no meniscus tear and no ACL tear. Although the

MRI showed that petitioner had arthritis in the knee, this was a preexisting

condition.




                                                                            A-5547-18
                                       10
      As Dr. Sieler testified, and Judge Martino found, the meniscus and ACL

tears that the January 2018 MRI showed did not occur at the time of the April

2016 accident and did not spontaneously occur on their own. There was no

medical evidence that the arthritis in her left knee had worsened as the result of

the April 2016 fall. Therefore, the judge properly concluded that petitioner was

not entitled to additional treatment to her left knee because her current condition

was not caused by a work-related incident.

      We also reject petitioner's claim that the judge erred in according greater

weight to the testimony of Dr. Sieler than the testimony of Dr. Skolnick.

Compensation judges have "expertise with respect to weighing the testimony of

competing medical experts." Ramos, 154 N.J. at 598. This court "may not

'engage in an independent assessment of the evidence as if it were the court of

first instance.'" Sager v. O.A. Peterson Constr., 182 N.J. 156, 164 (2004)

(quoting State v. Locurto, 157 N.J. 463, 471 (1999)). Compensation judges who

see and hear the testimony are in the best position to assess the demeanor and

credibility of the expert witnesses. Ibid.

      A "judge of compensation 'is not bound by the conclusional opinions of

any one or more, or all of the medical experts.'" Kaneh v. Sunshine Biscuits,

321 N.J. Super. 507, 511 (App. Div. 1999) (quoting Perez v. Capitol


                                                                             A-5547-18
                                       11
Ornamental, Concrete Specialties, Inc., 288 N.J. Super. 359, 367 (App. Div.

1996)). "That [the judge] gave more weight to the opinion of one physician as

opposed to the other provides no reason to reverse th[e] judgment." Bellino v.

Verizon Wireless, 435 N.J. Super. 85, 95 (App. Div. 2014) (alterations in

original) (citing Smith, 327 N.J. Super. at 579).

      Here, Judge Martino fully articulated his reasons for crediting Dr. Sieler's

testimony over that provided by Dr. Skolnick.         We discern no basis for

disturbing his well-reasoned conclusion. 2

      Affirmed.




2
  Although the judge briefly noted that he had observed Dr. Skolnick provide
more credible testimony on prior occasions, this was a fleeting comment and
not, as petitioner now asserts, a basis for reversal. As summarized above, the
judge's reasons for giving more weight to Dr. Sieler's expert opinions were
squarely based upon the testimony both experts gave at the trial in this matter.
                                                                            A-5547-18
                                       12